Name: 79/544/EEC: Commission Decision of 4 May 1979 concerning animal health conditions and veterinary certification for imports of fresh meat from Chile
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-06-14

 Avis juridique important|31979D054479/544/EEC: Commission Decision of 4 May 1979 concerning animal health conditions and veterinary certification for imports of fresh meat from Chile Official Journal L 146 , 14/06/1979 P. 0024 - 0033 Greek special edition: Chapter 03 Volume 25 P. 0144 Spanish special edition: Chapter 03 Volume 16 P. 0138 Portuguese special edition Chapter 03 Volume 16 P. 0138 ****( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . COMMISSION DECISION OF 4 MAY 1979 CONCERNING ANIMAL HEALTH CONDITIONS AND VETERINARY CERTIFICATION FOR IMPORTS OF FRESH MEAT FROM CHILE ( 79/544/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ), AND IN PARTICULAR ARTICLE 16 THEREOF , WHEREAS THE SITUATION REGARDING FOOT AND MOUTH DISEASE IN CERTAIN PARTS OF CHILE MAY CONSTITUTE A DANGER FOR COMMUNITY LIVESTOCK BECAUSE OF THE TRADE WITH THAT COUNTRY ; WHEREAS THE NECESSARY STEPS SHOULD THEREFORE BE TAKEN AT COMMUNITY LEVEL TO REDUCE THE RISK OF INTRODUCTION OF DISEASE BY ENSURING THAT IMPORTS FROM CHILE OF FRESH MEAT FULFIL CONDITIONS WHICH WILL ENSURE THE PROTECTION OF COMMUNITY LIVESTOCK ; WHEREAS IT IS NECESSARY TO LAY DOWN HEALTH REQUIREMENTS FOR IMPORTS OF FRESH MEAT FROM CHILE ; WHEREAS IT IS NECESSARY TO TAKE ACCOUNT OF THE SITUATION IN CHILE REGARDING FOOT AND MOUTH DISEASE AND PARTICULARLY OF THE SITUATION AT PRESENT ; WHEREAS THE MEASURES ADOPTED BY MEMBER STATES MUST BE ADAPTED TO THE PARTICULAR HEALTH SITUATION OF EACH THIRD COUNTRY ; WHEREAS THEY MUST BE MODIFIED IN LINE WITH DEVELOPMENTS THEREIN ; WHEREAS SPECIAL PROVISIONS MAY BE LAID DOWN FOR CERTAIN MEMBER STATES BECAUSE OF THEIR ANIMAL HEALTH SITUATIONS UNTIL COMMUNITY MEASURES ARE ADOPTED FOR THE CONTROL AND ERADICATION OF FOOT AND MOUTH DISEASE ; WHEREAS THESE PROVISIONS MUST BE AT LEAST AS STRICT AS THOSE WHICH THE SAME MEMBER STATES APPLY IN INTRA-COMMUNITY TRADE ; WHEREAS IT WILL BE NECESSARY TO EXAMINE THIS DECISION BY 1 JULY 1982 IN ORDER TO MAKE AMENDMENTS WHICH MAY BE NECESSARY FOLLOWING A REVIEW OF THE GENERAL SITUATION AND ANY RULES CONCERNING FOOT AND MOUTH DISEASE ADOPTED BY THE COUNCIL IN THE MEANTIME ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . MEMBER STATES SHALL AUTHORIZE THE IMPORTATION OF THE FOLLOWING CATEGORIES OF FRESH MEAT FROM CHILE : ( A ) DEBONED FRESH MEAT OF BOVINE ANIMALS , SHEEP AND GOATS , EXCLUDING OFFALS , FROM WHICH HAVE BEEN REMOVED THE MAJOR ACCESSIBLE LYMPHATIC GLANDS , CONFORMING TO THE GUARANTEES LAID DOWN IN THE ANIMAL HEALTH CERTIFICATE IN ACCORDANCE WITH ANNEX A , WHICH MUST ACCOMPANY THE CONSIGNMENT ; ( B ) FRESH MEAT OF BOVINE ANIMALS , SHEEP AND GOATS BORN , REARED AND SLAUGHTERED IN THE XIITH REGION OF CHILE , CONFORMING TO THE GUARANTEES LAID DOWN IN THE ANIMAL HEALTH CERTIFICATE IN ACCORDANCE WITH ANNEX B , WHICH MUST ACCOMPANY THE CONSIGNMENT ; ( C ) FRESH MEAT OF DOMESTIC SOLIPEDS , CONFORMING TO THE GUARANTEES LAID DOWN IN THE ANIMAL HEALTH CERTIFICATE IN ACCORDANCE WITH ANNEX C , WHICH MUST ACCOMPANY THE CONSIGNMENT ; ( D ) IN ADDITION TO THE OFFALS WHICH MAY BE IMPORTED UNDER POINT ( B ), OFFALS OF BOVINE ANIMALS , SHEEP AND GOATS , CONFORMING TO THE GUARANTEES LAID DOWN IN THE ANIMAL HEALTH CERTIFICATE IN ACCORDANCE WITH ANNEX D , WHICH MUST ACCOMPANY THE CONSIGNMENT ; 2 . MEMBER STATES SHALL NOT AUTHORIZE THE IMPORTATION OF CATEGORIES OF FRESH MEAT FROM CHILE OTHER THAN THOSE REFERRED TO IN PARAGRAPH 1 . ARTICLE 2 1 . UNTIL THE ADOPTION BY THE COUNCIL OF RULES CONCERNING THE CONTROL AND ERADICATION OF FOOT AND MOUTH DISEASE WITHIN THE COMMUNITY , AND WHILE CONTINUING TO PROHIBIT VACCINATION AGAINST FOOT AND MOUTH DISEASE : ( A ) DENMARK , IRELAND AND THE UNITED KINGDOM IN RESPECT OF NORTHERN IRELAND MAY , IN RESPECT OF THE DEBONED FRESH MEAT OF BOVINE ANIMALS , SHEEP AND GOATS REFERRED TO UNDER ARTICLE 1 ( 1 ) ( A ), THE FRESH MEAT OF BOVINE ANIMALS , SHEEP AND GOATS REFERRED TO UNDER ARTICLE 1 ( 1 ) ( B ) AND THE OFFALS REFERRED TO UNDER ARTICLE 1 ( 1 ) ( D ), CONTINUE TO REFUSE TO AUTHORIZE SUCH IMPORTS ; ( B ) THE UNITED KINGDOM MAY , IN RESPECT OF THE OFFALS REFERRED TO UNDER ARTICLE 1 ( 1 ) ( D ), CONTINUE TO REQUIRE ADDITIONAL CONDITIONS CURRENTLY IN FORCE , WHICH MUST BE AT LEAST AS STRICT AS THOSE WHICH IT APPLIES IN INTRA-COMMUNITY TRADE . 2 . THE UNITED KINGDOM SHALL IMMEDIATELY INFORM THE COMMISSION OF THE ADDITIONAL CONDITIONS CURRENTLY IN FORCE . ARTICLE 3 THIS DECISION SHALL NOT APPLY TO IMPORTS OF GLANDS AND ORGANS AUTHORIZED BY THE COUNTRY OF DESTINATION FOR PHARMACEUTICAL MANUFACTURING PURPOSES . ARTICLE 4 THIS DECISION SHALL BE EXAMINED WITH A VIEW TO ADAPTATION TO COMMUNITY RULES CONCERNING THE CONTROL AND ERADICATION OF FOOT AND MOUTH DISEASE WITHIN THE COMMUNITY AND IN ANY CASE BEFORE 1 JULY 1982 . ARTICLE 5 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 4 MAY 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT **** ANNEX A ANIMAL HEALTH CERTIFICATE FOR DEBONED FRESH MEAT ( 1 ) OF BOVINE ANIMALS , SHEEP AND GOATS , EXCLUDING OFFALS , INTENDED FOR CONSIGNMENT TO THE EUROPEAN ECONOMIC COMMUNITY COUNTRY OF DESTINATION REFERENCE NUMBER OF THE PUBLIC HEALTH CERTIFICATE ( 2 ) REFERENCE COUNTRY , CHILE MINISTRY DEPARTMENT REFERENCE ( OPTIONAL ) I . IDENTIFICATION OF MEAT MEAT OF ( ANIMAL SPECIES ) NATURE OF CUTS ( 3 ) NATURE OF PACKAGING NUMBER OF CUTS OR PACKAGES NET WEIGHT II . ORIGIN OF MEAT ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED SLAUGHTERHOUSE(S ) ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED CUTTING PLANT(S ) III . DESTINATION OF MEAT THE MEAT WILL BE SENT FROM : ( PLACE OF LOADING ) TO : ( COUNTRY AND PLACE OF DESTINATION ) BY THE FOLLOWING MEANS OF TRANSPORT ( 4 ) NAME AND ADDRESS OF CONSIGNOR NAME AND ADDRESS OF CONSIGNEE IV . ATTESTATION OF HEALTH I , THE UNDERSIGNED , OFFICIAL VETERINARIAN , CERTIFY THAT : 1 . THE DEBONED FRESH MEAT DESCRIBED ABOVE IS OBTAINED FROM : - ANIMALS WHICH HAVE REMAINED IN THE TERRITORY OF CHILE FOR AT LEAST THREE MONTHS BEFORE BEING SLAUGHTERED OR SINCE BIRTH IN THE CASE OF ANIMALS LESS THAN THREE MONTHS OLD , - IN THE CASE OF BOVINE ANIMALS : ( I ) ANIMALS HAVING SPENT THIS PERIOD IN A REGION IN WHICH FOOT AND MOUTH DISEASE VACCINATION OF BOVINE ANIMALS IS REGULARLY CARRIED OUT AND OFFICIALLY CONTROLLED ( 5 ), OR ( II ) ANIMALS WHICH HAVE BEEN BORN , REARED AND SLAUGHTERED IN THE XTH OR XITH REGION OF CHILE ( 5 ), - ANIMALS WHICH COME FROM HOLDINGS IN WHICH THERE HAS BEEN NO OUTBREAK OF FOOT AND MOUTH DISEASE IN THE PREVIOUS 60 DAYS , AND AROUND WHICH WITHIN A RADIUS OF 25 KM THERE HAS BEEN NO CASE OF FOOT AND MOUTH DISEASE FOR 30 DAYS , - ANIMALS WHICH HAVE BEEN TRANSPORTED DIRECT FROM THEIR HOLDING OF ORIGIN TO THE APPROVED SLAUGHTERHOUSE CONCERNED WITHOUT PASSING THROUGH A MARKET , WITHOUT CONTACT WITH ANIMALS WHICH DO NOT COMPLY WITH THE CONDITIONS REQUIRED FOR EXPORT OF THEIR MEAT TO THE COMMUNITY , AND , IF CONVEYED IN A MEANS OF TRANSPORT , THAT THE LATTER HAS BEEN CLEANED AND DISINFECTED BEFORE LOADING , - ANIMALS WHICH HAVE PASSED THE ANTE-MORTEM HEALTH INSPECTION REFERRED TO IN CHAPTER V OF ANNEX B TO DIRECTIVE 72/462/EEC AT THE SLAUGHTERHOUSE DURING THE 24 HOURS BEFORE SLAUGHTER AND HAVE IN PARTICULAR BEEN SUBJECT TO EXAMINATION OF THE MOUTH AND FEET AND SHOWED NO EVIDENCE OF FOOT AND MOUTH DISEASE , - IN THE CASE OF FRESH MEAT FROM SHEEP AND GOATS , ANIMALS WHICH HAVE NOT COME FROM A HOLDING WHICH FOR HEALTH REASONS IS SUBJECT TO PROHIBITION AS A RESULT OF AN OUTBREAK OF OVINE OR CAPRINE BRUCELLOSIS DURING THE PREVIOUS SIX WEEKS ; 2 . THE DEBONED FRESH MEAT IS OBTAINED FROM AN ESTABLISHMENT OR ESTABLISHMENTS IN WHICH , AFTER A CASE OF FOOT AND MOUTH DISEASE HAS BEEN DIAGNOSED , FURTHER PREPARATION OF MEAT FOR EXPORT TO THE COMMUNITY HAS BEEN AUTHORIZED ONLY AFTER SLAUGHTER OF ALL ANIMALS PRESENT , REMOVAL OF ALL MEAT , AND THE TOTAL CLEANING AND DISINFECTION OF THE ESTABLISHMENTS UNDER THE CONTROL OF AN OFFICIAL VETERINARIAN ; 3 . THE DEBONED FRESH MEAT DESCRIBED ABOVE ORIGINATES FROM CARCASES WHICH HAVE MATURED AT A ROOM TEMPERATURE OF MORE THAN + 2 * C FOR AT LEAST 24 HOURS BEFORE THE BONES WERE REMOVED . DONE AT , ON . . . . . . . . . . . . . . . . . . . . SEAL ( SIGNATURE OF OFFICIAL VETERINARIAN ) ( 1 ) FRESH MEAT MEANS ALL PARTS FIT FOR HUMAN CONSUMPTION FROM DOMESTIC BOVINE ANIMALS , SHEEP AND GOATS WHICH HAVE NOT UNDERGONE ANY PRESERVING PROCESS ; HOWEVER , CHILLED AND FROZEN MEAT SHALL BE CONSIDERED AS FRESH MEAT . ( 2 ) OPTIONAL WHEN THE COUNTRY OF DESTINATION AUTHORIZES THE IMPORTATION OF FRESH MEAT FOR USES OTHER THAN HUMAN CONSUMPTION IN APPLICATION OF ARTICLE 19 ( A ) OF DIRECTIVE 72/462/EEC . ( 3 ) ONLY DEBONED FRESH MEAT FROM BOVINE ANIMALS , SHEEP AND GOATS FROM WHICH ALL THE BONES AND THE MAJOR ACCESSIBLE LYMPHATIC GLANDS HAVE BEEN REMOVED IS AUTHORIZED FOR IMPORTATION . ( 4 ) FOR RAILWAY WAGONS OR LORRIES THE REGISTRATION NUMBER SHOULD BE GIVEN , FOR AIRCRAFT THE FLIGHT NUMBER AND FOR SHIPS THE NAME . ( 5 ) DELETE AS APPROPRIATE . **** ANNEX B ANIMAL HEALTH CERTIFICATE FOR FRESH MEAT ( 1 ) OF BOVINE ANIMALS , SHEEP AND GOATS , INTENDED FOR CONSIGNMENT TO THE EUROPEAN ECONOMIC COMMUNITY COUNTRY OF DESTINATION REFERENCE NUMBER OF THE PUBLIC HEALTH CERTIFICATE ( 2 ) EXPORTING COUNTRY , CHILE XIITH REGION MINISTRY DEPARTMENT REFERENCE ( OPTIONAL ) I . IDENTIFICATION OF MEAT MEAT ( 3 ) OF ( ANIMAL SPECIES ) NATURE OF CUTS NATURE OF PACKAGING NUMBER OF CUTS OR PACKAGES NET WEIGHT II . ORIGIN OF MEAT ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED SLAUGHTERHOUSE(S ) ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED CUTTING PLANT(S ) III . DESTINATION OF MEAT THE MEAT WILL BE SENT FROM : ( PLACE OF LOADING ) TO : ( COUNTRY AND PLACE OF DESTINATION ) BY THE FOLLOWING MEANS OF TRANSPORT ( 4 ) NAME AND ADDRESS OF CONSIGNOR NAME AND ADDRESS OF CONSIGNEE IV . ATTESTATION OF HEALTH I , THE UNDERSIGNED , OFFICIAL VETERINARIAN , CERTIFY THAT : 1 . THE FRESH MEAT DESCRIBED ABOVE IS OBTAINED FROM : - ANIMALS BORN , REARED AND SLAUGHTERED IN THE XIITH REGION OF CHILE , - ANIMALS WHICH COME FROM HOLDINGS IN WHICH THERE HAS BEEN NO OUTBREAK OF FOOT AND MOUTH DISEASE IN THE PREVIOUS 60 DAYS , AND AROUND WHICH WITHIN A RADIUS OF 25 KM THERE HAS BEEN NO CASE OF FOOT AND MOUTH DISEASE FOR 30 DAYS , - ANIMALS WHICH HAVE BEEN TRANSPORTED DIRECT FROM THEIR HOLDING OF ORIGIN TO THE APPROVED SLAUGHTERHOUSE CONCERNED WITHOUT PASSING THROUGH A MARKET , WITHOUT CONTACT WITH ANIMALS WHICH DO NOT COMPLY WITH THE CONDITIONS REQUIRED FOR EXPORT OF THEIR MEAT TO THE COMMUNITY , AND , IF CONVEYED IN A MEANS OF TRANSPORT , THAT THE LATTER HAS BEEN CLEANED AND DISINFECTED BEFORE LOADING , - ANIMALS WHICH HAVE PASSED THE ANTE-MORTEM HEALTH INSPECTION REFERRED TO IN CHAPTER V OF ANNEX B TO DIRECTIVE 72/462/EEC AT THE SLAUGHTERHOUSE DURING THE 24 HOURS BEFORE SLAUGHTER AND SHOWED NO EVIDENCE OF FOOT AND MOUTH DISEASE , - IN THE CASE OF FRESH MEAT OF SHEEP AND GOATS , ANIMALS WHICH HAVE NOT COME FROM A HOLDING WHICH FOR HEALTH REASONS IS SUBJECT TO PROHIBITION AS A RESULT OF AN OUTBREAK OF OVINE OR CAPRINE BRUCELLOSIS DURING THE PREVIOUS SIX WEEKS ; 2 . THE FRESH MEAT IS OBTAINED FROM AN ESTABLISHMENT OR ESTABLISHMENTS , IN WHICH AFTER A CASE OF FOOT AND MOUTH DISEASE HAS BEEN DIAGNOSED , FURTHER PREPARATION OF MEAT FOR EXPORT TO THE COMMUNITY HAS BEEN AUTHORIZED ONLY AFTER SLAUGHTER OF ALL ANIMALS PRESENT , REMOVAL OF ALL MEAT , AND THE TOTAL CLEANING AND DISINFECTION OF THE ESTABLISHMENT UNDER THE CONTROL OF AN OFFICIAL VETERINARIAN . DONE AT , ON . . . . . . . . . . . . . . . . . . . . SEAL ( SIGNATURE OF OFFICIAL VETERINARIAN ) ( 1 ) FRESH MEAT MEANS ALL PARTS FIT FOR HUMAN CONSUMPTION FROM DOMESTIC BOVINE ANIMALS , SHEEP AND GOATS WHICH HAVE NOT UNDERGONE ANY PRESERVING PROCESS ; HOWEVER , CHILLED AND FROZEN MEAT SHALL BE CONSIDERED AS FRESH MEAT . ( 2 ) OPTIONAL WHEN THE COUNTRY OF DESTINATION AUTHORIZES THE IMPORTATION OF FRESH MEAT FOR USES OTHER THAN HUMAN CONSUMPTION IN APPLICATION OF ARTICLE 19 ( A ) OF DIRECTIVE 72/462/EEC . ( 3 ) IMPORTATION OF FRESH MEAT OF BOVINE ANIMALS , SHEEP AND GOATS IS ONLY AUTHORIZED WHEN ORIGINATING FROM ANIMALS BORN , REARED AND SLAUGHTERED IN THE XIITH REGION OF CHILE . ( 4 ) FOR RAILWAY WAGONS OR LORRIES THE REGISTRATION NUMBER SHOULD BE GIVEN , FOR AIRCRAFT THE FLIGHT NUMBER AND FOR SHIPS THE NAME . **** ANNEX C ANIMAL HEALTH CERTIFICATE FOR FRESH MEAT ( 1 ) OF DOMESTIC SOLIPEDS INTENDED FOR CONSIGNMENT TO THE EUROPEAN ECONOMIC COMMUNITY COUNTRY OF DESTINATION REFERENCE NUMBER OF THE PUBLIC HEALTH CERTIFICATE ( 2 ) EXPORTING COUNTRY , CHILE MINISTRY DEPARTMENT REFERENCE ( OPTIONAL ) I . IDENTIFICATION OF MEAT MEAT OF DOMESTIC SOLIPEDS . NATURE OF CUTS NATURE OF PACKAGING NUMBER OF CUTS OR PACKAGES NET WEIGHT II . ORIGIN OF MEAT ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED SLAUGHTERHOUSE(S ) ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED CUTTING PLANT(S ) III . DESTINATION OF MEAT THE MEAT WILL BE SENT FROM : ( PLACE OF LOADING ) TO : ( COUNTRY AND PLACE OF DESTINATION ) BY THE FOLLOWING MEANS OF TRANSPORT ( 3 ) NAME AND ADDRESS OF CONSIGNOR NAME AND ADDRESS OF CONSIGNEE IV . ATTESTATION OF HEALTH I , THE UNDERSIGNED , OFFICIAL VETERINARIAN , CERTIFY THAT THE FRESH MEAT DESCRIBED ABOVE IS OBTAINED FROM ANIMALS WHICH HAVE REMAINED IN THE TERRITORY OF CHILE FOR AT LEAST THREE MONTHS BEFORE BEING SLAUGHTERED OR SINCE BIRTH IN THE CASE OF ANIMALS LESS THAN THREE MONTHS OLD . DONE AT , ON . . . . . . . . . . . . . . . . . . . . SEAL ( SIGNATURE OF OFFICIAL VETERINARIAN ) ( 1 ) FRESH MEAT MEANS ALL PARTS FIT FOR HUMAN CONSUMPTION FROM DOMESTIC SOLIPEDS WHICH HAVE NOT UNDERGONE ANY PRESERVING PROCESS ; HOWEVER , CHILLED AND FROZEN MEAT SHALL BE CONSIDERED AS FRESH MEAT . ( 2 ) OPTIONAL WHEN THE COUNTRY OF DESTINATION AUTHORIZES THE IMPORTATION OF FRESH MEAT FOR USES OTHER THAN HUMAN CONSUMPTION IN APPLICATION OF ARTICLE 19 ( A ) OF DIRECTIVE 72/462/EEC . ( 3 ) FOR RAILWAY WAGONS OR LORRIES THE REGISTRATION NUMBER SHOULD BE GIVEN , FOR AIRCRAFT THE FLIGHT NUMBER AND FOR SHIPS THE NAME . **** ANNEX D ANIMAL HEALTH CERTIFICATE FOR OFFAL ( 1 ) OF BOVINE ANIMALS , SHEEP AND GOATS INTENDED FOR CONSIGNMENT TO THE EUROPEAN ECONOMIC COMMUNITY COUNTRY OF DESTINATION REFERENCE NUMBER OF THE PUBLIC HEALTH CERTIFICATE ( 2 ) EXPORTING COUNTRY , CHILE MINISTRY DEPARTMENT REFERENCE ( OPTIONAL ) I . IDENTIFICATION OF OFFAL OFFAL OF ( ANIMAL SPECIES ) NATURE OF OFFALS NATURE OF PACKAGING NUMBER OF PACKAGES NET WEIGHT II . ORIGIN OF OFFAL ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED SLAUGHTERHOUSE(S ) ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED CUTTING PLANT(S ) III . DESTINATION OF OFFAL THE OFFAL WILL BE SENT FROM : ( PLACE OF LOADING ) TO : ( COUNTRY AND PLACE OF DESTINATION ) BY THE FOLLOWING MEANS OF TRANSPORT ( 3 ) NAME AND ADDRESS OF CONSIGNOR NAME AND ADDRESS OF CONSIGNEE IV . ATTESTATION OF HEALTH I , THE UNDERSIGNED , OFFICIAL VETERINARIAN , CERTIFY THAT : 1 . THE OFFAL DESCRIBED ABOVE IS OBTAINED FROM : - ANIMALS WHICH HAVE REMAINED IN THE TERRITORY OF CHILE FOR AT LEAST THREE MONTHS BEFORE BEING SLAUGHTERED OR SINCE BIRTH IN THE CASE OF ANIMALS LESS THAN THREE MONTHS OLD , - IN THE CASE OF BOVINE ANIMALS : ( I ) HAVING SPENT THIS PERIOD IN A REGION IN WHICH FOOT AND MOUTH DISEASE VACCINATION OF BOVINE ANIMALS IS REGULARLY CARRIED OUT AND OFFICIALLY CONTROLLED ( 4 ), OR ( II ) ANIMALS WHICH HAVE BEEN BORN , REARED AND SLAUGHTERED IN THE XTH OR XITH REGION OF CHILE ( 4 ), - ANIMALS WHICH COME FROM HOLDINGS IN WHICH THERE HAS BEEN NO OUTBREAK OF FOOT AND MOUTH DISEASE IN THE PREVIOUS 60 DAYS , AND AROUND WHICH WITHIN A RADIUS OF 25 KM THERE HAS BEEN NO CASE OF FOOT AND MOUTH DISEASE FOR 30 DAYS , - ANIMALS WHICH HAVE BEEN TRANSPORTED DIRECT FROM THEIR HOLDING OF ORIGIN TO THE APPROVED SLAUGHTERHOUSE CONCERNED WITHOUT PASSING THROUGH A MARKET , WITHOUT CONTACT WITH ANIMALS WHICH DO NOT COMPLY WITH THE CONDITIONS REQUIRED FOR EXPORT OF THEIR MEAT TO THE COMMUNITY , AND , IF CONVEYED IN A MEANS OF TRANSPORT , THAT THE LATTER HAS BEEN CLEANED AND DISINFECTED BEFORE LOADING , - ANIMALS WHICH HAVE PASSED THE ANTE-MORTEM HEALTH INSPECTION REFERRED TO IN CHAPTER V OF ANNEX B TO DIRECTIVE 72/462/EEC AT THE SLAUGHTERHOUSE DURING THE 24 HOURS BEFORE SLAUGHTER AND HAVE IN PARTICULAR BEEN SUBJECT TO EXAMINATION OF THE MOUTH AND FEET AND SHOWED NO EVIDENCE OF FOOT AND MOUTH DISEASE , - IN THE CASE OF OFFALS FROM SHEEP AND GOATS , ANIMALS WHICH HAVE NOT COME FROM A HOLDING WHICH FOR HEALTH REASONS IS SUBJECT TO PROHIBITION AS A RESULT OF AN OUTBREAK OF OVINE OR CAPRINE BRUCELLOSIS DURING THE PREVIOUS SIX WEEKS ; 2 . THE OFFAL IS OBTAINED FROM AN ESTABLISHMENT OR ESTABLISHMENTS IN WHICH , AFTER A CASE OF FOOT AND MOUTH DISEASE HAS BEEN DIAGNOSED , FURTHER PREPARATION OF MEAT FOR EXPORT TO THE COMMUNITY HAS BEEN AUTHORIZED ONLY AFTER SLAUGHTER OF ALL ANIMALS PRESENT , REMOVAL OF ALL MEAT , AND THE TOTAL CLEANING AND DISINFECTION OF THE ESTABLISHMENTS UNDER THE CONTROL OF AN OFFICIAL VETERINARIAN ; 3 . THE OFFAL DESCRIBED ABOVE HAS MATURED AT A ROOM TEMPERATURE OF MORE THAN + 2 * C FOR AT LEAST THREE HOURS ; 4 . ( 5 ). DONE AT , ON . . . . . . . . . . . . . . . . . . . . SEAL ( SIGNATURE OF OFFICIAL VETERINARIAN ) ( 1 ) ONLY OFFALS OF BOVINE ANIMALS , SHEEP AND GOATS ARE AUTHORIZED FOR IMPORTATION . ( 2 ) OPTIONAL WHEN THE COUNTRY OF DESTINATION AUTHORIZES THE IMPORTATION OF FRESH MEAT FOR USES OTHER THAN HUMAN CONSUMPTION IN APPLICATION OF ARTICLE 19 ( A ) OF DIRECTIVE 72/462/EEC . ( 3 ) FOR RAILWAY WAGONS OR LORRIES THE REGISTRATION NUMBER SHOULD BE GIVEN , FOR AIRCRAFT THE FLIGHT NUMBER AND FOR SHIPS THE NAME . ( 4 ) DELETE AS APPROPRIATE . ( 5 ) ADDITIONAL CONDITIONS REQUIRED BY THE UNITED KINGDOM .